Title: Abigail Adams to John Adams, 6 May 1777
From: Adams, Abigail
To: Adams, John


      
       
        May 6 1777
       
      
      Tis ten days I believe since I wrote you a Line, yet not ten minuts passes without thinking of you. Tis four Months wanting 3 days since we parted, every day of the time I have mournd the absence of my Friend, and felt a vacancy in my Heart which nothing, nothing can supply. In vain the Spring Blooms or the Birds sing, their Musick has not its formour melody, nor the Spring its usual pleasures. I look round with a melancholy delight and sigh for my absent partner. I fancy I see you worn down with Cares, fatigued with Buisness, and solitary amidst a multitude.
      And I think it probabal before this reaches you that you may be driven from the city by our Barbarous and Hostile foes, and the City shareing the fate of Charlestown and Falmouth, Norfolk and Daunbury. So vague and uncertain are the accounts with regard to the Latter that I shall not pretend to mention them. Tis more than a week since the Event, yet we have no accounts which can be depended upon. I wish it may serve the valuable purpose of arousing our degenerated Country Men from that state of security and torpitude into which they seem to be sunk.
      
      
      
       May 9
      
      I have been prevented writing for several days by company from Town. Since I wrote you I have received several Letters, 2 of the 13 of April, one of the 19 and one of the 22. Tho some of them were very short, I will not complain. I rejoice to hear from you tho you write but a line. Since the above we have some accounts of the affair at Daunbury and of the loss of General Wocester. That they had no more assistance tis said was owing to six expresses being stoped by the Tories. We shall never prosper till we fall upon some method to extirpate that Blood thirsty set of men. Too much Lenity will prove our ruin. We have rumours too of an action at Brunswick much to our advantage but little credit is yet given to the report. I wish we may be able to meet them in the Feald, to encounter and Conquer so vile an Enemy.
      The two Continental frigates lie wind bound with 3 brigs of 20 Guns and some others who are all going out in company. We have had a very long season of cold rainy weather, and the trees are not yet out in Blossome, the wind has been a long time at East, and prevented the vessels from going out.—I was mistaken in my Brothers going with MacNeal. He is going in the Tarter a vessel which mounts 24 Guns, is private property but sails with the Fleat.
      I cannot write you half so much as I would. I have left company because I would not loose an opportunity of sending this.
      The children are well. I cannot say that I am so well as I have been. The disorder I had in my Eyes has in some measure left them but communicated itself all over me and turnd to the salt rhume which worries me exceedingly, and is very hurtfull in my present situation. However I am doing what I dare to to carry it of .—Believe me at all times most affectionately yours.
      I must add a little more. A most Horrid plot has been discoverd of a Band of villans counterfeiting the Hampshire currency to a Great amount, no person scarcly but what has more or less of these Bills. I am unlucky enough to have about 5 pounds LM of it, but this is not the worst of it. One Col. Farington who has been concernd in the plot, was taken sick, and has confessd not only the Counterfeiting, but says they had engaged and inlisted near 2 thousand Men who upon the Troops comeing to Boston were to fall upon the people and make a General Havock. How much more mercifull God than man, in thus providentially bringing to light these Horrid plots and Schemes. I doubt not Heaven will still continue to favour us, unless our iniquities prevent. The Hampshire people have been stupid enough to let one of the principal plotters Col. Holland out upon Baill and he has made his excape.
     